





CITATION:
Issasi v. Rosenzweig, 2011
          ONCA 250




DATE: 20110401



DOCKET: M39748-M39887-M39890-C52822







COURT OF APPEAL
          FOR ONTARIO



OConnor A.C.J.O., Laskin and MacPherson JJ.A.



BETWEEN:



Amparo Marlen Rodriguez Issasi



Applicant (Respondent on Appeal)



and



Kenneth Espinal Rosenzweig



Respondent (Appellant on Appeal)



Jeffery Wilson, for the moving party, Rosenzweig (M39748)

Martha Mackinnon and Niamh Harraher, for the moving party,
          Justice for Children and Youth (M39887)

Urszula Kaczmarczyk and Jocelyn Espejo-Clark, for the moving
          party, Attorney General for Canada (M39890)



Philip Epstein, Q.C. and Aaron Franks, for the respondent,
          Issasi (M39748-M39887-M39890)

Sean Hanley, for the intervener, Attorney General for
          Ontario



Heard and released orally:
March 30, 2011







ENDORSEMENT

[1]

We grant the order sought directing the Office of the
    Childrens Lawyers (OCL) to represent the child on appeal.  This appeal must proceed on April 12 and 13,
    2011.  We consider it in the best
    interests of the child and the family involved that the issues raised by the
    appeal be decided as soon as possible.  We have been assured by counsel, including counsel for the OCL, that they
    will not seek an adjournment of the appeal scheduled for April 12
th
.

[2]

It is a term of the order permitting the OCL to
    participate in the appeal that if it seeks leave to file fresh evidence, it
    shall serve and file its material no later than Tuesday, April 5
th
.  Counsel for the two parties to the appeal
    have indicated that they intend to seek leave to file fresh evidence.  If they do so, the father shall serve and
    file his material no later than April 5
th
and the mother no later
    than April 8
th
.

[3]

We order the mother/respondent to permit the OCL
    reasonable access to the child in person, by telephone, by email or other means
    of communication as may be requested by the OCL.

[4]

We direct that the OCL shall have up to 20 pages for
    its factum and up to 20 minutes for oral argument.

[5]

There will be five hours allotted for argument of the
    appeal.  As we calculate it, the
    interveners and OCL will use between an hour and 20 minutes and an hour and 30
    minutes.  We would ask that the parties
    to the appeal agree upon the use of the remaining time.

[6]

The OCL shall file its factum on or before April 5
th
.

D. OConnor A.C.J.O.

John I. Laskin J.A.

J.C. MacPherson J.A.


